Exhibit 10.1

 



FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (First Amendment) is entered into
and effective this 19th day of December, 2014 by and between TWIN CITIES POWER
HOLDINGS, L.L.C., a Minnesota Limited Liability Company, with its principal
place of business at 16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota 55044
(the "COMPANY") and WILEY H. SHARP III, an individual with his principal
residence at 4979 Devonshire Circle, Shorewood, Minnesota 55331 (the
"EMPLOYEE"). The COMPANY and the EMPLOYEE are jointly referred to as PARTIES
("PARTIES").

 

The PARTIES entered into an Employment Agreement on the 16th day of June 2013
(the "Employment Agreement");

 

The PARTIES wish to amend certain terms and conditions in the Employment
Agreement pursuant to this First Amendment.

 

The PARTIES have herein agreed to the amended terms and conditions set forth
herein. NOW THEREFORE, in considerate of the mutual covenants, terms, and
conditions herein contained, it is hereby agreed by and between the PARTIES:

 

1. Section 4 Compensation in the Employment Agreement is Amended as follows:

 

(a) Salary. The COMPANY agrees to pay the EMPLOYEE a monthly salary of$14,000.00
(the "Monthly Salary"), in equal semi-monthly installments, and in arrears, in
accordance with the standard payroll practices of the COMPANY. Within 30 days of
the anniversary date of this Agreement and within 30 days of every anniversary
thereafter, during the term of this Agreement, the base Salary will be reviewed
by the COMPANY considering both the EMPLOYEE's performance and the performance
of the COMPANY during the preceding calendar year. If the EMPLOYEE's Base Salary
is adjusted by the COMPANY, such adjusted Base Salary shall then constitute the
Base Salary for all purposes under this Agreement.

 



1

 

 

(b) Benefits and Vacation. The EMPLOYEE will be entitled to participate in all
benefit plans adopted by the COMPANY to the extent that the terms of such
benefit plans permit the EMPLOYEE to participate. The EMPLOYEE will be entitled
to twenty (20) days per year of personal time off ("PTO") and all legal holidays
observed by the COMPANY, in each case, in accordance with the COMPANY's policies
as in effect from time-to-time. In the event EMPLOYEE does not use all PTO for a
given fiscal year, up to five days of unused PTO may be carried over to the next
fiscal year.

 

(c) Bonus. The EMPLOYEE shall be paid a discretionary bonus of $100,000 for
2014.

 

(d) Expenses. EMPLOYEE shall be reimbursed monthly by the COMPANY for reasonable
expenses which are incurred, documented and accounted for in accordance with the
COMPANY's policies for the same.

 

(e) Severance. The Severance provided in the Agreement is intentionally deleted
in consideration of the Discretionary Bonus being paid and other good and
valuable consideration.



 

2. Other Terms and Conditions.

 

All other terms and conditions of the Employment Agreement dated the 16th day of
June 2013 remain unchanged except as hereinbefore amended.

 

 

The COMPANY and the EMPLOYEE have duly executed this First Amendment to the
Employment Agreement as of the date and year opposite to their names below.

 



Company: Employee:     TWIN CITIES POWER HOLDINGS, L.L.C. Wiley H. Sharp, III  
      /s/ Timothy S. Krieger /s/ Wiley H. Sharp, III By: TIMOTHY S. KRIEGER By:
Wiley H. Sharp, III Its: President/CEO       Dated: December 22, 2014 Dated
December 19, 2014

